— Motion by petitioner to suspend the respondent from the practice of law pursuant to 22 NYCRR 691.4 (l) until the further order of *461this court, based upon his failure to cooperate with the petitioner Grievance Committee in connection with its investigation of acts of professional misconduct alleged in its affirmation, dated November 30,1988, in support of the motion.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied as academic because the respondent has been suspended for two years from December 1, 1989 (see, Matter of Meehan, 151 AD2d 196); and it is further,
Ordered that the Grievance Committee for the Tenth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as the petitioner, against Joseph Meehan, based on the acts of professional misconduct set forth in the affirmation dated November 30, 1988; and it is further,
Ordered that Frank A. Finnerty, Jr., Chief Counsel to the Grievance Committee for the Tenth Judicial District, 900 Ellison Avenue, Suite 304, Westbury, New York, 11590, is hereby appointed attorney for the petitioner in that proceeding. Mellen, P. J., Mangano, Bracken, Brown and Kunzeman, JJ., concur.